Citation Nr: 1103656	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945 
and from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board remanded this case in September 
2009.  

Following recertification of this case to the Board, additional 
private treatment records addressing the period from March to 
June of 2010 were received from the Veteran.  These records are 
essentially cumulative in nature, as they confirm the well-
documented diagnosis of dementia without containing information 
as to the etiology of this disorder.  They are accordingly not 
"relevant" to the issue at hand, as the issue involves whether 
a current psychiatric disorder is attributable to service (as 
opposed to whether the Veteran has a current psychiatric 
disorder).  Thus, there is no basis for remanding this case back 
to the RO in view of the absence of a waiver of RO review.  
38 C.F.R. § 20.1304(c) (2010).

The Board also obtained a Veterans Health Administration (VHA) 
opinion in November 2010.  The Veteran was notified of this 
opinion in the same month but did not respond, and the Board is 
accordingly ready to proceed with this case.  38 C.F.R. 
§ 20.901(a) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record, on balance, does not establish a 
diagnosis of current and chronic PTSD that is etiologically 
related to a stressful event during service.

2.  There is no competent evidence relating any other current 
psychiatric diagnosis to an incident of service.




CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the PTSD claim was furnished to the Veteran in 
June 2007, prior to the date of the issuance of the appealed 
rating decision.  In this letter, the Veteran was also notified 
of VA's practices in assigning disability evaluations and 
effective dates for service-connected disabilities.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
corrective letter addressing the claim, as expanded to include a 
psychiatric disorder under Clemons v. Shinseki, 23 Vet. App. 1 
(2009), was furnished in November 2009.  A Supplemental Statement 
of the Case, representing a readjudication of the Veteran's 
expanded claim in accordance with the Board's September 2009 
remand instructions, was issued in May 2010.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  This course of corrective 
action ensures that there will be no prejudice to the Veteran 
from any initial notification errors.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  One private facility in 
Virginia Beach, Virginia did notify the Appeals Management Center 
in April 2010 that its records of the Veteran had been destroyed.  

The Board notes that, in August 2007, the National Personnel 
Records Center (NPRC) notified the RO that the Veteran's 
personnel records from his first period of service were "fire 
related."  The Veteran was furnished with a letter in September 
2007 notifying him that such records were unavailable, and he was 
furnished with an NA Form 13055 and requested to provide 
additional specific information.  This form, however, was never 
returned to the RO.  The Board thus finds that the RO has taken 
all necessary steps in furtherance of obtaining the Veteran's 
service personnel records from that period.  Later service 
personnel records, as well as service treatment records, are 
contained in the claims file.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (VA has a heightened obligation to explain 
findings and carefully consider the benefit-of-the-doubt rule 
where government records are presumed destroyed).

The Board further notes that the Veteran was afforded a VA 
examination in December 2007 to clarify his current diagnosis, 
and the etiology of this diagnosis was fully addressed in the 
November 2010 VHA opinion.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2010).  In this case, as noted in the 
September 2001 VHA opinion request, the Veteran's separation 
report and service treatment records indicate that he was a 
demolition specialist during World War II.  His exposure to 
combat has thus been conceded, and the Board need not further 
address the applicable non-combat regulations, including recent 
revisions to 38 C.F.R. § 3.304(f)(3) concerning non-combat PTSD 
cases.

In this case, the Veteran's service treatment records in their 
entirety are negative for any psychiatric, cognitive, or cranial 
symptomatology.  Private hospital records from June 1983 contain 
the first post-service findings of a disability, as he was 
diagnosed with organic paranoid disorder secondary to 
arteriosclerotic brain disease at that time.  The Veteran was 
subsequently transferred to a VA hospital from June to September 
of 1983, with a discharge diagnosis of paranoia.  These records 
indicate that the Veteran's wife reported an approximate 20-year 
history of symptomatology ("pathological jealousy").  The 
records also contain documentation that the Veteran was a boxer 
for approximately 10 years (five years as an amateur and five 
years as a professional).

A September 2007 VA treatment record contains diagnoses of 
Alzheimer's disease and PTSD, although the examining doctor did 
not describe the symptoms or etiology of the PTSD.   

The Veteran underwent a VA psychiatric examination (with a 
private psychiatrist) in December 2007.  The examiner rendered 
diagnoses including chronic dementia, not otherwise specified; 
and a psychotic disorder, not otherwise specified.  The examiner 
specifically indicated that the Veteran did not meet the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV) criteria for PTSD.  The 
examiner noted that the information available to him did not 
indicate that the Veteran suffered from PTSD or that he suffered 
from the symptoms of PTSD.  There was evidence of multiple 
traumatic events during service but no history of reexperiencing 
those events, or of recollections or recurrent distressing dreams 
of the events.  The Veteran was only mildly avoidant of 
information concerning World War II and did not exhibit markedly 
diminished participation in activities, feelings of detachment 
from others.  He did have a restrictive range of affect, but this 
was not the direct result of his exposure to combat.  The 
examiner separately found that the Veteran suffered from dementia 
and paranoia, with no "clear evidence" that either disorder was 
related to his career in the military.

In a February 2009 letter, a private physician noted that the 
Veteran was suffering from "post traumatic dementia from shell 
shock and severe concussion."  The private physician, however, 
did not indicate the source of such trauma and did not state that 
he had reviewed any relevant treatment records.

To obtain further clarification as to the nature and etiology of 
the Veteran's claimed disorder, his claims file was reviewed by a 
VHA doctor in January 2010.  This doctor found that the "medical 
record" was consistent with a diagnosis of a psychosis, not 
otherwise specified; and dementia, of undetermined etiology.  The 
doctor noted that the Veteran had described some avoidance of 
combat reminders, but there was no history of having at least one 
reexperiencing symptom, three avoidance symptoms, and two arousal 
symptoms that would be needed to justify a PTSD diagnosis.  The 
examiner separately noted that it was "less likely as not" that 
the primary diagnosis of psychosis was accordingly not related to 
military service, after describing the Veteran's history of 
hospitalization in 1983.  As to the question of a nexus between 
combat duties as a demolition expert and dementia, the doctor 
noted that the record was less clear.  He stated that a 
demolition expert in the combat zones in which the Veteran served 
could certainly have been exposed to a traumatic brain injury 
through blast exposure.  Mitigating this exposure as an etiology 
for "the dementing process," however, was the Veteran's 
reenlistment for later Naval service, continued employment for 
several decades after the probable blast exposure, and his 
history of boxing for approximately 10 years.  Accordingly, the 
doctor found that the preponderance of the evidence indicates 
that it was "less likely as not" that the significant dementia 
was a result of the Veteran's military service.

The Board has considered several theories of this case.  As to 
PTSD, the Board has conceded participation in combat with the 
enemy in service and observes that there was a PTSD diagnosis 
noted in a September 2007 VA treatment record.  The examining 
doctor, however, never indicated whether this diagnosis was 
causally linked to service, as opposed to another traumatic event 
(e.g., a boxing injury) experienced after service.  Moreover, 
both the December 2007 VA examiner and the November 2010 VHA 
doctor found that a PTSD diagnosis was not appropriate in this 
case, and the VHA doctor based his opinion on a comprehensive 
review of the entire claims file.  Consequently, the 
preponderance of the competent evidence strongly supports the 
conclusion that the Veteran does not have a current and chronic 
PTSD diagnosis that is etiologically related to a stressful event 
during service.

Separately, the VHA doctor found no etiological relationship 
between other diagnoses, including a psychosis and dementia, and 
service.  The doctor cited the possibility of a traumatic brain 
injury during service but stressed the significance of 
reenlistment for a second period of service, continued employment 
for several decades, and the Veteran's history of boxing and 
making the probability of a causal link with service "less 
likely as not."  The Board also notes the extensive period of 
more than three decades between separation from service in 1952 
and initial hospitalization for mental health symptoms in 1983 
and finds that such a lapse of time further indicates that it is 
unlikely that those symptoms are of in-service onset.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in the analysis of a service connection 
claim).  The Board would point out that the February 2009 
physician's letter indicating "post traumatic dementia from 
shell shock and a severe concussion" was not based on a review 
of the treatment records, and the physician did not indicate 
having treated the Veteran for an extensive period of time.  This 
letter is accordingly of very minimal probative value, 
particularly compared to the VHA opinion.  But see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the means by which a 
private physician can become aware of critical medical facts, 
aside from a claims file review, include treating the claimant 
for an extended period of time).

The Board has next considered the lay evidence of record, 
including statements from the Veteran and his spouse, and is 
aware that lay statements may be sufficient to establish a 
medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and 
probative value of lay evidence, recent decisions of the United 
States Court of Appeals for Veterans Claims (Court) have 
underscored the importance of determining whether a layperson is 
competent to identify the medical condition in question.  As a 
general matter, a layperson is not capable of opining on matters 
requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In 
certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran is not competent to provide evidence 
as to more complex medical questions and, specifically, is not 
competent to provide an opinion as to etiology in such cases.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

To the extent that the Veteran's spouse's contentions represent 
the view that 
the Veteran's symptoms date back to service, the Board finds this 
to be inconsistent with the 1983 report of an approximate 20-year 
history of symptomatology.  This would place the onset of the 
Veteran's symptomatology in the early 1960s-well after 
separation from service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (the Board must assess the 
credibility of contentions made on appeal).  The Board further 
notes that neither the Veteran nor his spouse has the type of 
medical or mental health training, credentials, or other 
experience needed to render a diagnosis of a specific mental 
health disorder, including PTSD, dementia, or a psychosis.  38 
C.F.R. § 3.159(a)(2).  Their lay opinions, accordingly, are of no 
more than very minimal probative value, and of far less probative 
value than the December 2007 and November 2010 VA opinions.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decisionmakers 
have discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining such 
actions).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


